DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 21-33 and 40) in the reply filed on 11/30/2021 is acknowledged. Claims 34-39 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because of the minor informalities.  
In Fig. 8, reference characters A and B are both pointing to the same axis.
In Fig. 8, reference characters O1 should be changed to Θ1
In Fig. 9, reference characters O2 should be changed to Θ2
Appropriate correction is requested.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
the runoff flange extending around an upper periphery of the hull assembly (as set forth in claim 33)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the runoff flange extending around an upper periphery of the hull assembly (as set forth in claim 33)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 33 recites that the runoff flange extends around an upper periphery of the hull assembly. However, there is no support in the disclosure for the runoff flange – comprising inner and outer flanges and a riser – extending around the upper periphery of the hull assembly.
Therefore, in absence of adequate guidance in the specification, a skilled person would not be able to make and/or use the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-32 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 20 of U.S. Patent No. US 10,723,421 B2 (‘421) in view of FR 2510161 A1 (‘161).
Claims 1-13 and 20 of US Patent ‘421 set forth a cabin assembly secured to a hull assembly, wherein the hull assembly includes a runoff flange with an inner flange abutting the cabin assembly. The claims of the ‘421 Patent disclose all limitations of claims 21-32 and 40 of the application, except the inner flange being fixed against movement relative to the cabin assembly.
FR ‘161 discloses a hull assembly [3, 9] secured to a cabin assembly [2, 13], wherein the hull assembly includes a runoff flange [3b, 3c, 9] with an inner flange abutting the cabin assembly, and wherein the inner flange is fixed against movement relative to the cabin assembly.
It would have been obvious to a person skilled in the art to design the hull assembly in a manner so that the cabin assembly was fixed against movement relative to the inner flange, as taught by FR ‘161. Having such arrangement would have reliably secured the cabin assembly to the hull assembly, thereby improving the safety of the houseboat structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US 3,800,726 A).
Murphy shows a houseboat having a cabin assembly [25, 26, 27, 40] and a hull assembly [21, 23, 24], wherein the hull assembly comprises a runoff flange (see Fig 2, Fig 4 and Fig 7). The runoff flange comprises: a riser [23], an inner flange [24], and an inclined surface below the riser that forms an outer flange, wherein the riser extends between the inner flange and the outer flange. The outer flange extends along an imaginary longitudinal outer flange axis, and the riser extends along an imaginary longitudinal riser axis, wherein the riser axis intersects the outer flange axis at an acute angle. The cabin assembly is secured to the inner flange and fixed against movement relative thereto.
Re claims 22-23, the acute angle is between thirty and sixty degrees.
Re claim 24, a fastening element such as rivets extends through the cabin assembly and into the inner flange (col. 2, line 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 21-22, 25-32 are 2, 3, 6-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2510161 A1 (‘161) in view of Dibert (US 2,291,380 A).
FR ‘161 shows a houseboat (see Fig. 3), comprising: a cabin assembly [2, 13] with a roof and a hull assembly [3, 9], wherein the hull assembly includes a runoff flange [3b, 3c, 9]. The runoff flange comprises: (i) an inner flange [9] having an upper surface; (ii) an outer flange [3b]; and (iii) a riser [3c] extending between the inner flange and the outer flange. The inner flange has an upper surface, wherein the upper surface is configured to abut the cabin assembly. The outer flange extends along an imaginary longitudinal outer flange axis, and the riser extends along an imaginary longitudinal riser axis, wherein the riser axis intersects the outer flange axis at an angle that appears to be about 90 degrees. The cabin assembly is secured to the inner flange and fixed against movement relative thereto.

FR ‘161 however does not disclose a power source with electrical components (claim 25); or a structure associated with the cabin assembly, as set forth in claims 26-30. In particular, FR ‘161 fails to show a plurality of cross-members secured to the roof; and a plurality of deck boards secured to the cross-members, wherein each deck board in the plurality of the deck boards are oriented generally horizontally on the cabin assembly. 

Re claim 25, although FR ‘161 does not expressly disclose the cabin assembly including a power source, an electrical component, and a marine grade wire extending therebetween, use of such electrical components on a houseboat is old and well known in the art (as previously noted by the examiner’s Official notice in the parent application). Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide 

Re claims 26-30, Dibert shows a boat comprising: a cabin [10] with a roof [12], a plurality of cross-members [50, 51] secured to the roof, and a plurality of deck boards [A, B] secured to the cross-members, wherein each deck board in the plurality of the deck boards is oriented generally horizontally on the cabin roof (see Fig. 5 and 6). The space between adjacent cross-members defines a cross-member channel, and a space between adjacent deck boards defines at least one deck board channel. Each cross-member has a bottom and top surface, wherein the bottom surface of each cross-member abuts the roof, and the deck boards is connected to – and broadly considered as secured to – the top surface via the intermediate connecting brackets. A railing assembly [8] is secured to at least one of the deck boards. Additionally, in a different embodiment shown in Fig. 1 and 2, Dilbert further shows a plurality cross-members [15] secured to the roof [12], and a plurality of deck boards [A, B] secured to the cross-members via hinges [14] such that a first longitudinal axis of each deck board and a second longitudinal axis of each cross-member are orthogonal (see Fig. 2).

Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the cabin roof of FR ‘161 with a plurality of horizontally-extending deck boards secured to cross-members, as taught by Fig. 5 and 6 of Dibert. Having such an modification would have allowed boat occupants to enjoy recreational sports fishing in a safe and easy manner.

Re claim 31, FR ‘161, as modified above by Dibert, does not disclose the material for constructing the deck boards. However, it would have been obvious to a person skilled in the art 
Re claim 32, it would have been obvious to a person skilled in the art to keep the width of the modified cabin and hull assembly of FR ‘161 to less than nine feet as a matter of routine design choice. Having such a dimension would have allowed the boat to navigate through narrow waterways.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,664,285 (Rabideau) and US 6,755,142 (Rice) each shows a hull with a runoff flange.
DE 102010013608  and FR 2618748 show a houseboat with a hull having a runoff flange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJAY VASUDEVA/Primary Examiner, Art Unit 3617